DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 09/02/2022, for the non-final office action mailed on 06/03/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
 Applicant argues Okada does not teach extracting a constraint from the source code, see applicant’s remarks pp. 11-12. Examiner respectfully disagrees, Okada shows in paragraph [0052] extracting input data and output data (i.e., constraints) which are based of / associated with a specification file attributed to screen transitions of an application.
 Applicant further argues Pasala does not teach generating a plurality of test data based on constraint, see applicant’s remarks pp. 11-12. Examiner respectfully disagrees Pasala paragraph [0051] shows test data generation applying boundary value and equivalence partitioning based on extracted constraints in order to generate test input data for a path (i.e., a screen transition transition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US-PGPUB-NO: 2010/0037210 A1), in further view of Pasala et al. (US-PGPUB-NO: 2014/0026125 A1) hereinafter Pasala.

As per claim 1, Okada teaches a test data generation device comprising a processor configured to execute a method for generating test data, comprising: receiving selection of one or more screen transitions among a plurality of screen transitions (see Okada paragraph [0053], showing detection (i.e., interpreted as selecting) each screen in the specification file on the transition of screens); extracting a constraint from a source code of a web application using a description specification of the constraint defined by a framework of the web application (see Okada paragraph [0052], showing the extraction of input/output variable (i.e., constraint) for use in a screen based on a specification file).
Okada teaches generating test-script file for testing using the extracted variables and screen-transition information as input data, see Okada paragraph [0054] but does not explicitly teach generating a plurality of test data, wherein the plurality of test data includes testing associated with equivalence partitioning and boundary value analysis, and wherein the plurality of test data is based on the constraint further associated with an input form included in a screen of a transition source according to the selection of one or more screen transitions. However, Pasala teaches a generating a plurality of test data, wherein the plurality of test data includes testing associated with equivalence partitioning and boundary value analysis, and wherein the plurality of test data is based on the constraint further associated with an input form included in a screen of a transition source according to the selection of one or more screen transitions (see Pasala paragraph [0051], showing test data generation applying boundary value and equivalence partitioning based on constraints in order for generating test input data for a path (i.e., transition).
Okada and Pasala are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Okada’s teaching of generating a test script for functional testing in developing an information processing system with Pasala’s teaching of generating software test input data to incorporate generating test input data based on constraints in order to generate exhaustive software test input data based on a requirement specification for the software and more effectively test the software. 
As per claim 3, Okada modified with Pasala teaches the processor further configured to execute a method comprising: adding the plurality of test data to a test script for executing the test related to the screen transitions, and generating a plurality of test scripts to which each of the plurality of test data is added (see Okada paragraph [0054], showing a test script generator generating a test script file using the extracted data as input data and an automated testing executing tool to execute the generated test script file). 

As per claims 5 and 11, these are the method claims to device claims 1 and 3, respectively. Therefore, they are rejected for the same reasons as above.

As per claims 6 and 17, these are the computer-readable non-transitory recording medium claims to device claims 1 and 3, respectively. Therefore, they are rejected for the same reasons as above.

Claims 2, 4, 7-10, 12, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US-PGPUB-NO: 2010/0037210 A1) and Pasala (US-PGPUB-NO: 2014/0026125 A1), in further view of Wassermann et al. (US-PGPUB-NO: 2009/0125976 A1) hereinafter Wassermann and Koyfman et al. (US-PGPUB-NO: 2005/0278702 A1) hereinafter Koyfman.
As per claim 2, Okada modified with Pasala teaches constraints (see Pasala paragraph [0051], showing the use of constraints but does not explicitly teach wherein the constraint includes at least one of a linear constraint, a non-linear constraint or a constraint in a regular expression; when the constraint includes the linear constraint, generating the plurality of test data, wherein the plurality of test data includes testing associated with equivalence partitioning and boundary value analysis; when the constraint includes one of the non-linear constraint or the constraint using the regular expression, acquiring one or more test data associated with equivalence partitioning and boundary value analysis from among a preliminarily provided test data candidate collection. However, Wassermann teaches wherein the constraint includes at least one of a linear constraint, a non-linear constraint or a constraint in a regular expression (see Wassermann paragraph [0044], showing linear expressions, non-linear expressions); when the constraint includes the linear constraint, generating the plurality of test data, wherein the plurality of test data includes testing associated with equivalence partitioning and boundary value analysis (see Wassermann paragraph [0044], showing the generation of symbolic input when constraint is linear); when the constraint includes one of the non-linear constraint or the constraint using the regular expression, acquiring one or more test data associated with equivalence partitioning and boundary value analysis from among a preliminarily provided test data candidate collection; (see Wassermann paragraph [0044], showing the use of concrete values when the expressions is non-linear).
Okada, Pasala and Wassermann are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Okada’s teaching of generating a test script for functional testing in developing an information processing system and Pasala’s teaching of generating software test input data with Wassermann’s teaching of generating test inputs based on symbolic constraints and concrete values gathered from executions of a program to incorporate generating test input data based on linear constraints and using concrete values when the constraints are non-linear in order to generate exhaustive software test input data based on a requirement specification for the software and more effectively test the software. 
Okada modified with Pasala and Wassermann do not explicitly teach and when the one or more test data associated with equivalence partitioning and boundary value analysis are not acquired, outputting information for requesting entry or designation of test data to a user. However, Koyfman teaches and when the one or more test data associated with equivalence partitioning and boundary value analysis are not acquired, outputting information for requesting entry or designation of test data to a user (see Koyfman paragraph [0043], showing a user input being provided to a user to influence the generation of test cases).
Okada, Pasala, Wassermann and Koyfman are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Okada’s teaching of generating a test script for functional testing in developing an information processing system, Pasala’s teaching of generating software test input data and Wassermann’s teaching of generating test inputs based on symbolic constraints and concrete values gathered from executions of a program with Koyfman’s teaching of verifying of address translation mechanism in hardware design to incorporate having a user input data for generating test input data based in order to provide exhaustive software test input data based on a requirement specification for the software and more effectively test the software. 

As per claim 4, Okada modified with Pasala, Wassermann and Koyfman teaches wherein the extracting further comprises using a predefined description specification of the constraint (see Koyfman paragraph [0042], showing a specification being stored in a database which includes constraints and see Koyfman paragraph [0045], showing a constraint satisfaction program being separately generated and solved for each instruction).

As per claim 7, Okada modified with Pasala, Wassermann and Koyfman teaches when the one or more test data associated with equivalence partitioning and boundary value analysis is not required, receiving the entry or the designation of test data (see Koyfman paragraph [0043], showing a user input being provided to a user to influence the generation of test cases).

As per claim 8, Okada modified with Pasala, Wassermann and Koyfman teaches adding the plurality of test data to a test script for executing the test related to the one or more screen transition; and generating a plurality of test scripts to which each of the plurality of test data is added (see Okada paragraph [0054], showing a test script generator generating a test script file using the extracted data as input data and an automated testing executing tool to execute the generated test script file). 

As per claim 9, Okada modified with Pasala, Wassermann and Koyfman teaches wherein the extracting further comprises using a predefined description specificationof the constraint (see Koyfman paragraph [0042], showing a specification being stored in a database which includes constraints and see Koyfman paragraph [0045], showing a constraint satisfaction program being separately generated and solved for each instruction).

As per claims 10 and 12-15, these are the method claims to device claims 2, 4 and 7-9, respectively. Therefore, they are rejected for the same reasons as above.

As per claims 16 and 18-20, these are the computer-readable non-transitory recording medium claims to device claims 2, 4, 7 and 8, respectively. Therefore, they are rejected for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Kosuda (US-PGPUB-NO: 2012/0167059 A1) teaches evaluating the coverage of a software test operating on a server when a client performs the test.
 Nahir et al. (US-PGPUB-NO: 2008/0195982 A1) teaches random test generation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193